ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement of inventions I, II, and III as well as the noted species election, as set forth in the Office action mailed on 03/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement and species election of 03/25/2022 is withdrawn.  Claims 9,12-13, 14-15, and 17-19, directed to are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Kenny W. Pung Reg. No. 77,588 on 9/7/2022. Applicant has authorized the following amendments to claims 1, 9, 12, and 14.					

The applications claims 1, 9, 12, and 14 have been amended as follows: 
Claim 1 line 4, “closely received” is amended to “received”
Claim 1 line 5, “at least one opening” is amended to “opposing end portions and a plurality of ribs that extend between said opposing end portions, wherein each rib is spaced apart from one another to define openings between them”
Claim 9 line 5, “closely received” is amended to “received”
Claim 12 line 1, “claim 11” is amended to “claim 9”
Claim 14 line 4, “closely received” is amended to “received” 
Claim 14 line 5, “at least one opening” is amended to “opposing end portions and a plurality of ribs that extend between said opposing end portions, wherein each rib is spaced apart from one another to define openings between them”

Allowable subject matter
Claims 1-6, 8-9. 12-15, and 17-20 are allowed. Claims 7, 10-11, and 16 have been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claims 1, 9, and 14 the prior art fails to disclose “opposing end portions and a plurality of ribs that extend between said opposing end portions, wherein each rib is spaced apart from one another to define openings between them” as it further limits the rest of the claims. US 5224550 discloses the rupturing of a non-rigid element (membrane 28) through holes 39, and US 3773111 discloses the placement of the expandable element within the same container as the fluid which then breaks a membrane (and thus moving the element of 36 of US 5224552 within that of 28), however both patents fail to disclose the claimed ribs extending between opposing end potions and forming the openings (where the openings are then releasing the fluid). 
 
Claims 2-6, 8, 12-13, 15, and 17-20 are seen to be in allowance for further limiting claims 1, 9, and 14, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752